NETERER, District Judge.
Applicant applies for citizenship under seventh subdivision of Act of Ma.y 9, 1918, amending section 4, Act oi June 29, 1906 (Comp. St. 1918, Comp. St. Ann. Supp. 1919, § 4352, subd. 7):
“Any alien * * * of the age of twenty one years and upward, * * who has served for three years on hoard * * * of merchant or fishing vessels of the United States of more than twenty tons burden, and while still in the service * * or within six months after an honorable discharge or separation therefrom, * * * may, on presentation of the required declaration of intention petition for naturalization without proof of the required five years’ residence within the United States. * * * ”
The applicant has been in the service of the cable ship Restorer, of more than 20 tons burden, owned by the MacKay-Bennett Company, since May 30, 1916. The ship is used as a supply ship for the cable lines belonging to the owners of the ship. The vessel has been stationed in this jurisdiction and has American register since 1914. The captain, chief engineer, and second mate are aliens. The applicant contends that the vessel is a merchant vessel of American register, and that he is entitled to the benefit of this statutory provision. This ship clearly is not engaged in the business of transporting commodities for trade or commerce, or for use in the general trade. Its business is purely for cable repair work for the MacKay-Bennett Company. “Merchant” is defined by Webster:
“One who carries on trade, or traffic; who buys goods to sell again; any one who is engaged in the purchase and sale of goods; a trafficker; a trader.” Hein v. O’Connor (Tex. App.) 15 S. W. 414; Torrey v. Shawano Co., 79 Wis. 152, 48 N. W. 240.
“A merchant * * * is a dealer in goods, wares, and merchandise, who has the same on hand for sale and present delivery.” White v. Commonwealth, 78 Va. 484.
The term “merchant” embraces all who buy and sell any species of movable goods for gain or profit. Rosenbaum v. City of Newbern, 118 N. C. 83, 24 S. E. 1, 32 L. R. A. 123.
A merchant ship must be a ship that is engaged in a carrying trade in connection with trade and commerce, and not merely engaged in the transportation of such goods as may be necessary for repairs of cable lines of a privately owned concern, and which goods are not designed for the general trade.
The applicant is not within the provisions of the statute.

<§=»For other eases see same topic & KEY-NUMBER in all Key-Numbered Digest» & Indexes